               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

RICKY R. FRANKLIN,

       Plaintiff,

v.                                                Case No. 4:19cv534-MW/CAS

ENHANCED RECOVERY
COMPANY, LLC,

      Defendant.
___________________________/

                       ORDER ACCEPTING AND ADOPTING
                        REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 4. Upon consideration, no objections having been filed by

the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s opinion.

The Clerk shall TRANSFER this case to the United States District Court for the Middle

District of Florida, Jacksonville Division, for all further proceedings, including review and

ruling on the pending in forma pauperis motion, ECF No. 2. The Clerk shall close the file.

      SO ORDERED on December 20, 2019.


                                          s/ MARK E. WALKER
                                          Chief United States District Judge
